          Case 1:20-cv-00966-EGS Document 13 Filed 08/06/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
 STEFANIA MAURIZI,                                   )
                                                     )
                 Plaintiff,                          )
                                                     )
         v.                                          )        Civil Action No. 20-0966 (EGS)
                                                     )
 U.S. DEPARTMENT OF STATE,                           )
                                                     )
                 Defendant.                          )
                                                     )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s July 30, 2020, Minute Order, the parties, Plaintiff Stefania Maurizi

(“Plaintiff”) and Defendant U.S. Department of State (“State”), submit the following joint status

report and “recommendations for further proceedings.”

I.     Background and Current Status

       On February 7, 2018, Plaintiff submitted to State a Freedom of Information Act (“FOIA”)

request seeking “a copy of the emails, cables, reports, memos from the 1st of July 2010 to the 1st

of July 2012 concerning Mr[.] Julian Assange, the founder of WikiLeaks.” The time period of

Plaintiff’s request was “from 07/01/2010 to 07/01/2012.”

       In the parties’ last report, State reported that it had completed searching its unclassified

system and that its search yielded approximately 320 potentially responsive unclassified records

as well as additional potentially responsive unclassified retired records. It reported that, due to the

ongoing COVID-19 pandemic, its ability to search the classified system remained unchanged.

State proposed an initial release of responsive materials by August 3, 2020.

       On July 16, 2020, Plaintiff agreed to exclude as non-responsive any press clippings that

were otherwise publicly available.
           Case 1:20-cv-00966-EGS Document 13 Filed 08/06/20 Page 2 of 5




       On August 3, 2020, State made a first release of responsive material. State informed

Plaintiff that it had identified two (2) responsive documents. It produced one (1) document and

withheld the other pursuant to FOIA Exemption 5.

II.    Recommendations for Further Proceedings

Defendant’s Position:

       Consistent with standard practice, State will continue to process Plaintiff’s FOIA request

and make rolling releases of any responsive, non-exempt material until processing is complete.

State proposes making rolling monthly releases of such material, with the next release on

September 3, 2020. However, asking State to deviate from this standard practice would unfairly

prioritize Plaintiff’s case to the detriment of other FOIA requesters with cases in litigation. With

respect to processing, State previously indicated that its searches had identified 320 potentially

responsive unclassified documents. As noted, this figure reflects documents potentially responsive

to Plaintiff’s FOIA request based on State’s searches rather than responsive material subject to

release.

       The significantly reduced number of available reviewers across the State Department and

the ongoing technological challenges of doing this work remotely will continue to constrain State’s

ability to process documents in this as well as all of its other FOIA cases. In addition, Government-

wide staffing constraints during the COVID-19 pandemic have created serious difficulties in

obtaining necessary clearances from other Department components or other Executive Branch

components. The Office of Information Programs and Services (“IPS”), which is responsible for

processing FOIA requests, does not release documents in FOIA until it receives clearances from

the internal Department components and external Executive Branch components that have equities

in the information in those documents. Because many internal Department components and




                                                 2
         Case 1:20-cv-00966-EGS Document 13 Filed 08/06/20 Page 3 of 5




external Executive Branch components are operating with reduced resources and reduced access

to classified systems, IPS will likely experience delays in obtaining clearances and thus in its

ability to release documents requiring such clearances. State will continue to endeavor in good

faith to process as much as possible within the constraints described above.

       State reports that processing of unclassified materials remains ongoing subject to the

limitations previously reported. State further reports that circumstances related to its inability to

search the classified system remain unchanged at this time.

       State proposes to file another joint status report by September 4, 2020.

Plaintiff’s Position:

       Plaintiff proposes that this Court require State to produce (or claim valid exemption for)

the remaining 318 documents within 30 days (by September 8, 2020). Government agencies in

other FOIA matters have been required to produce anywhere from 400 to 5,000 pages per month.

See, e.g., Am. Immigration Council v. DHS, 2020 U.S. Dist. LEXIS 117862, *1 (D.D.C. July 6,

2020) (requiring agency, even in COVID era, to review 400 pages per month); Clemente v. FBI,

71 F. Supp. 3d 262, 264 (D.D.C. 2014) (requiring agency to review 5,000 pages per month).

Plaintiff is not aware of any circumstance in which a government agency has been permitted to

proceed at a rate of two documents every two-and-a-half years (Plaintiff’s request was in February

2018) or even two documents every month. 1 The FOIA is meant to provide prompt access to

government documents, and even allowing for delays related to teleworking due to COVID, review

of 318 documents in a one month period is wholly reasonable. See, e.g., Seavey v. DOJ, 266 F.




1
        At its current rate of review – two pages every two-and-a half years – production would
not be complete for more than 150 years. And even assuming that State were to continue reviewing
two documents per month (as it did this month) going forward, production still would not be
complete for 13 years.


                                                 3
          Case 1:20-cv-00966-EGS Document 13 Filed 08/06/20 Page 4 of 5




Supp. 3d 241, 244 (D.D.C. 2017) (documents should be processed “within days or a few weeks”

of a response, “not months or years”). Given that State did not produce anything for two-and-a-

half years, and then produced just a single document (as well as an indication that another was

being withheld) only after this litigation was filed, Plaintiff should not now be forced to accept

“monthly rolling releases” with no production requirements. Under State’s proposal, Plaintiff

could continue indefinitely to produce nothing (or close to nothing) every month. The total number

of documents here is not large. State should produce them promptly.

       Plaintiff further proposes that, in addition to reviewing the 318 documents noted above

within 30 days (by September 8, 2020), State also be required – within those same 30 days – to

identify the number of “potentially responsive unclassified retired records.” At that time, the

parties should meet and confer about an appropriate rate of production for such documents. If the

parties cannot agree, then they should raise the issue in the next joint status report, which Plaintiff

proposes be submitted by September 11, 2020.

       Given the lack of information provided by State, Plaintiff does not know, at this time,

whether it intends to challenge any claimed exemptions or will otherwise require judicial

intervention on the merits.



                                          *       *       *




                                                  4
        Case 1:20-cv-00966-EGS Document 13 Filed 08/06/20 Page 5 of 5




Dated: August 6, 2020                   Respectfully submitted,

/s/ Alia L. Smith                       MICHAEL R. SHERWIN
Alia L. Smith, D.C. Bar #992629         Acting United States Attorney
BALLARD SPAHR LLP
1909 K Street, N.W., 12th Floor         DANIEL F. VAN HORN, D.C. Bar #924092
Washington, DC 20006                    Chief, Civil Division
(202) 661-2200
smithalia@ballardspahr.com           By: /s/ Robert A. Caplen
                                         ROBERT A. CAPLEN, D.C. Bar #501480
Kristel Tupja, D.C. Bar #888324914       Assistant United States Attorney
BALLARD SPAHR LLP                        555 4th Street, N.W.
1735 Market Street, 51st Floor           Washington, DC 20530
Philadelphia, PA 19103                   (202) 252-2523
(215) 864-8318                           robert.caplen@usdoj.gov
tupjak@ballardspahr.com
                                        Counsel for Defendant
Counsel for Plaintiff




                                        5
